Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THOMAS E. HORD

This Amendment to Employment Agreement (this “Amendment”) is made effective as
of the 31st day of October, 2006 by and between Hercules Drilling Company, LLC,
a Delaware limited liability company with its principal place of business at 11
Greenway Plaza, Suite 2950, Houston, Texas 77046 (the “Company”), and Thomas E.
Hord, residing at 104 Bayou Lane, Kemah, Texas 77565 (“Executive”).

WITNESSETH

WHEREAS, Executive and the Company entered into an Employment Agreement
effective as of January 1, 2005 (the “Agreement”); and

WHEREAS, Executive and the Company desire to amend the Agreement in certain
respects, as provided herein;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. Definitions. Capitalized terms used herein without definition have the
meanings assigned to such terms in the Agreement.

2. Amendments. The Parties agree that the Agreement is hereby amended as
follows:

a. Section 2(b)(ii) of the Agreement is amended as follows:

Provided that Executive remains employed by the Company through October 31,
2006, Executive shall receive a bonus of $150,000, which bonus is pro-rated
through October 31, 2006. The bonus is payable at the time which the Company
ordinarily pays bonuses.

b. Section 3 of the Agreement is amended as follows:

TERM; TERMINATION; RIGHTS ON TERMINATION. The term of this Agreement shall begin
on the Effective Date and continue through October 31, 2006 (the “Term”).

c. Section 3(e) of the Agreement is amended as follows:

Expiration of Term. Unless sooner terminated pursuant to the terms of this
Agreement, upon expiration of the Term, this Agreement will terminate without
further action of either party and be of no further force or effect, except for
those provisions which by their terms specifically survive termination. The Term
of this Agreement may be extended only if the Company and Executive agree to

 

AMENDMENT TO EMPLOYMENT AGREEMENT – Page 1



--------------------------------------------------------------------------------

extend the Term in a writing signed by a duly authorized officer of the Company
and Executive. In the event of a termination of Executive’s employment pursuant
to the expiration of the Term and any extension thereof pursuant to this
Section 3(e), Executive shall have no right to any severance compensation.

3. Amendment of Options. The exercise period of the outstanding options to
purchase common stock of Hercules Offshore, Inc., the parent company of the
Company (“Parent”), which have previously been granted to Executive by Parent in
satisfaction of the obligations of Company under Section 2(b)(viii) of the
Agreement, shall be extended so that such exercise period shall expire at 5:00
p.m. Houston, Texas time, on March 14, 2007.

4. Release Of Claims.

a. Executive hereby RELEASES AND FOREVER DISCHARGES the Company, and its owners,
members, stockholders, agents, directors, officers, managers, partners,
employees, insurers, representatives, lawyers, employee welfare benefit plans,
pension plans and/or deferred compensation plans and their trustees,
administrators or other fiduciaries, the successors or assigns of any of the
foregoing, and all persons acting by, through, under, or in concert with them,
or any of them (collectively, the “Released Parties”) of and from any and all
manner of action or actions, cause or causes of action, at law or in equity,
suits, debts, liens, contracts, agreements, promises, liabilities, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown, fixed or contingent, direct or indirect, asserted or unasserted,
liquidated or unliquidated, due or to become due (hereinafter called “claims”),
which Executive now has or may hereafter have against the Released Parties by
reason of any matter, cause, or thing whatsoever up to and including the date
hereof including but not limited to those claims arising pursuant to any
contract between the parties thereto, or arising out of his employment with the
Company, including but not limited to any violation or alleged violation of
Title VII of the Civil Rights Act of 1964, as amended, the Older Workers Benefit
Protection Act of 1990, the Equal Pay Act, as amended, the Fair Labor Standards
Act, the Employee Retirement Income Security Act, the Americans With
Disabilities Act, the Texas Labor Code, the Texas Unemployment Insurance Act,
the Texas Worker’s Compensation Act, the Civil Rights Act of 1866, the
Consolidated Omnibus Budget Reconciliation Act, or any other federal, state, or
local statute, regulation, or ordinance, and any violation or alleged violation
of the Age Discrimination in Employment Act, as amended.

b. With respect to Executive’s agreement to release any claims for violations or
alleged violations of the Age Discrimination in Employment Act, as amended, as
discussed in Paragraph 4(a), above, Executive understands that such agreement is
written in a manner calculated to be understood by him, that he understands such
agreement, that he does not waive any rights or claims that may arise after the
date this Amendment is executed, that he is waiving any rights or claims only in
exchange for consideration in addition to anything of value to which he already
is entitled, that he is advised to consult with an attorney prior to executing
this Amendment, that he has a period of at least twenty-one (21) days within
which to consider the Amendment, including the agreement set forth in Paragraph
4(a), that he has a period of at least seven (7) days following the execution of
this Amendment within which to revoke this Amendment, in which case, this
Amendment shall have no further force or effect, except for Paragraph 4(c)
hereof, which shall become effective immediately with not further act of the
parties.

 

AMENDMENT TO EMPLOYMENT AGREEMENT – Page 2



--------------------------------------------------------------------------------

c. Notwithstanding anything to the contrary set forth herein or in the
Agreement, should Executive revoke this Amendment in accordance with Paragraph
4(b) above, the parties acknowledge and agree that notice is hereby given by the
Company that the Term of the Agreement shall expire on August 31, 2006, and that
no further action or notice of either of the parties shall be required in order
to effect the termination of the Agreement as of such date.

5. Ratification. Except as amended or modified by this Amendment, the Agreement
is hereby ratified by each of the parties hereto and shall remain in full force
and effect in accordance with its terms.

6. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signatures appear on following page]

 

AMENDMENT TO EMPLOYMENT AGREEMENT – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment, to be effective as
of the date first above written.

 

HERCULES DRILLING COMPANY LLC

By:

 

/s/ James W. Noe

Name:

  James W. Noe

Its:

 

Manager

Date:

 

October 31, 2006

EXECUTIVE

By:   /s/ Thomas E. Hord   THOMAS E. HORD

Date:

 

October 31, 2006

 

AMENDMENT TO EMPLOYMENT AGREEMENT – Page 4